842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sylvester GAVIN, Petitioner-Appellant,v.H. Gary WELLS, Respondent-Appellee.
No. 87-1864.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se Michigan state prisoner appeals the district court's judgment dismissing his petition seeking a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner is currently serving a life sentence for a first degree felony-murder conviction obtained under Mich.Comp.Laws Sec. 750.316 following a jury trial.  Prior to filing the instant application petitioner filed at least six post-conviction suits.  The instant petition raised three grounds for relief:  1) denial of due process and equal protection with regard to a 1955 conviction for breaking and entering;  2) ineffective assistance of counsel during the 1955 proceeding;  and 3) denial of due process and equal protection during his 1970 felony murder trial.


3
Upon review, the district court declined review of the 1955 conviction and concluded that the issues raised with regard to the 1970 conviction had previously been submitted to the district court.  The petition was therefore dismissed as successive.


4
We conclude that the district court properly dismissed the petition for the reasons stated in its memorandum opinion and order.  Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.